NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Election/Restrictions
Applicant's election without traverse of Group I (Claims 1-25) in the reply filed on 3 February 2022 is acknowledged. Nonelected claims 26 and 27 have been cancelled.

Drawings
The drawings were received on 28 February 2019.  These drawings are acceptable.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eberle (U.S. Patent Application Pub. No. 2003/0176267).
Regarding claim 1, Eberle discloses a method for separating a biological suspension, the method comprising: dispensing a liquid suspension comprised of cells or microorganisms into a sterile compartment of a first bag assembly, the first bag assembly comprising a collapsible bag 31 comprised of one or more sheets of flexible film; and rotating the first bag assembly using a centrifuge so that the liquid suspension separates within the compartment into a pellet comprised of the cells or microorganisms and a liquid supernatant (paras. [0006], [0014]).
Regarding claim 3, Eberle discloses sealing the compartment of the first bag assembly closed; and placing the sealed first bag assembly within a cavity of a rotor of the centrifuge (paras. [0014]-[0021]).
Regarding claim 4, Eberle discloses wherein the step of placing comprises: positioning the first bag assembly within a cavity of an insert; and placing the insert within the cavity of the rotor (paras. [0014]-[0021]).
Regarding claim 5, Eberle discloses wherein the cavity 23, 24, and/or 26 of the insert is elongated.
Regarding claim 11, Eberle discloses transferring at least a portion of the liquid supernatant from the compartment of the first bag assembly into a separate container through a sterile pathway while the pellet is retained within the compartment of the first bag assembly (paras. [0086], [0127]).
Regarding claim 14, Eberle discloses wherein the pellet has a greater density or viscosity than the liquid supernatant (para. [0011]).

Claims 1-6, 10, 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forestell et al. (U.S. Patent No. 6,019,716).
Regarding claim 1, Forestell et al. discloses a method for separating a biological suspension, the method comprising: dispensing a liquid suspension comprised of cells or microorganisms into a sterile compartment of a first bag assembly, the first bag assembly comprising a collapsible bag 16 comprised of one or more sheets of flexible film; and rotating the first bag assembly using a centrifuge so that the liquid suspension separates within the compartment into a pellet comprised of the cells or microorganisms and a liquid supernatant (Abstract; Fig. 1; col. 2 lines 21-47; col. 6 lines 11-45).
Regarding claim 2, Forestell et al. discloses wherein the liquid suspension is dispensed into the compartment of the first bag assembly through a sterile pathway (col. 6 lines 43-45).
Regarding claim 3, Forestell et al. discloses sealing the compartment of the first bag assembly closed (col. 6 lines 43-45); and placing the sealed first bag assembly within a cavity of a rotor of the centrifuge (Abstract; col. 2 lines 21-47).
Regarding claim 4, Forestell et al. discloses positioning the first bag assembly within a cavity of an insert 10; and placing the insert within the cavity of the rotor (col. 3 lines 22 – 62).
Regarding claim 5, Forestell et al. discloses wherein the cavity of the insert 10 is elongated (Fig. 1 and 2).
Regarding claim 6, Forestell et al. discloses wherein the cavity of the insert 10 has a lower end that inwardly tapers (Fig. 1 and 2; col. 6 lines 21-23). 
Regarding claim 10, Forestell et al. discloses wherein the first bag assembly has an upper end with one or more tubes or ports 72 coupled thereto and an opposing lower end, the lower end being more inwardly tapered than the upper end (Fig. 1 and 2).
Regarding claim 14, Forestell et al. discloses wherein the pellet has a greater density or viscosity than the liquid supernatant (col. 1 lines 16-28).
Regarding claim 15, Forestell et al. discloses forming a seal across the first bag assembly so as to separate the compartment of the first bag assembly into an upper compartment that houses at least a portion of the supernatant and a lower compartment that houses the pellet, the upper compartment being sealed closed from the lower compartment; and transferring at least a portion of the supernatant in the upper compartment into a separate container (col. 1 lines 16-28; col. 2 lines 7-20; col. 6 lines 21-28).
Regarding claim 16, Forestell et al. discloses wherein the step of forming a seal comprises applying a clamp across the first bag assembly (col. 2 lines 7-20).
Regarding claim 17, Forestell et al. discloses removing the seal from across the first bag assembly; delivering a liquid into the compartment of the first bag assembly; and mixing the pellet with the liquid to form a secondary suspension (col. 1 lines 16-28; col. 4 lines 21-28; col. 6 lines 21-28).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2,6, 8-10, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Eberle (U.S. Patent Application Pub. No. 2003/0176267) in view of Persidsky (U.S. Patent No. 4,322,298).
Regarding claim 2, Eberle does not disclose wherein the liquid suspension is dispensed into the compartment of the first bag assembly through a sterile pathway.
Persidsky discloses wherein the liquid suspension is dispensed into the compartment of the first bag assembly through a sterile pathway (col. 3 lines 23-27; col. 8 lines 26-55). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Eberle with the dispensing step taught by Persidsky for the purpose of fractionating blood and harvesting platelets (col. 4 lines 2-18).
Regarding claim 6, Eberle does not disclose wherein the cavity of the insert has a lower end that inwardly tapers. 
Persidsky discloses wherein the cavity of the insert 20, 21 and/or 22 has a lower end that inwardly tapers (Fig. 6). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Eberle with the cavity of Persidsky for the purpose of enclosing a triangular bag as a separation chamber for fractionating blood (col. 4 lines 2-18).
Regarding claim 8, Eberle does not disclose wherein the rotor comprises a swinging-bucket rotor and the cavity is formed on a bucket of the swinging bucket rotor.
Persidsky discloses wherein the rotor comprises a swinging-bucket rotor and the cavity is formed on a bucket of the swinging bucket rotor (col. 3 lines 57-60). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Eberle with the swing-bucket rotor of Persidsky for the purpose of fractionating blood and harvesting platelets (col. 4 lines 2-18).
Regarding claim 9, Eberle does not disclose wherein the cavity of the rotor is elongated and has a lower end that inwardly tapers.
Persidsky discloses wherein the cavity 46 of the rotor is elongated and has a lower end that inwardly tapers (Fig. 32). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Eberle with the cavity of the rotor of Persidsky for the purpose of maximize platelet collection from blood (col. 11 line 14-56).
Regarding claim 10, Eberle does not disclose wherein the first bag assembly has an upper end with one or more tubes or ports coupled thereto and an opposing lower end, the lower end being more inwardly tapered than the upper end.
Persidsky discloses wherein the first bag assembly 1, 15, 23, and/or 12 has an upper end with one or more tubes or ports coupled thereto and an opposing lower end, the lower end being more inwardly tapered than the upper end (Fig. 1 and 2). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Eberle with the first bag assembly for the purpose of separation of blood platelets from a single donor or from multiple donors (col. 5 lines 32-35).
Regarding claim 12, Eberle does not disclose dispensing a liquid into the compartment of the first bag assembly after transferring the at least a portion of the liquid supernatant from the compartment; and mixing the liquid with the pellet to form a secondary suspension.
Persidsky discloses dispensing a liquid into the compartment of the first bag assembly 1 after transferring the at least a portion of the liquid supernatant from the compartment; and mixing the liquid with the pellet to form a secondary suspension (col. 10 lines 43-58). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Eberle with the forming of a secondary suspension taught by Persidsky for the purpose of reinfusion of the reconstituted blood into the donor (col. 10 lines 43-58).
Regarding claims 15 and 16, Eberle does not disclose forming a seal across the first bag assembly so as to separate the compartment that houses at least a portion of the supernatant and a lower compartment that houses the pellet, the upper compartment being sealed closed form the lower compartment; and transferring at least a portion of the supernatant in the upper compartment into a separate container; wherein the step of forming a seal comprises applying a clamp across the first bag assembly.
Persidsky discloses disclose forming a seal 37 across the first bag assembly 12 so as to separate the compartment that houses at least a portion of the supernatant and a lower compartment that houses the pellet, the upper compartment being sealed closed form the lower compartment; and transferring at least a portion of the supernatant in the upper compartment into a separate container; wherein the step of forming a seal comprises applying a clamp across the first bag assembly (col. 9 lines 37-41; col. 10 lines 32-58; Fig. 8). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Eberle with the seal and separation of the compartments as taught by Persidsky for the purpose of separating the PRP into PC and PPP (col. 10 lines 32-58).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Forestell et al. (U.S. Patent No. 6,019,716) in view of Persidsky (U.S. Patent No. 4,322,298).
Regarding claim 8, Forestell et al. does not disclose wherein the rotor comprises a swinging-bucket rotor and the cavity is formed on a bucket of the swinging bucket rotor.
Persidsky discloses wherein the rotor comprises a swinging-bucket rotor and the cavity is formed on a bucket of the swinging bucket rotor (col. 3 lines 57-60). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Forestell et al. with the swing-bucket rotor of Persidsky for the purpose of fractionating blood and harvesting platelets (col. 4 lines 2-18).
Regarding claim 9, Forestell et al. does not disclose wherein the cavity of the rotor is elongated and has a lower end that inwardly tapers.
Persidsky discloses wherein the cavity 46 of the rotor is elongated and has a lower end that inwardly tapers (Fig. 32). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Forestell et al. with the cavity of the rotor of Persidsky for the purpose of maximize platelet collection from blood (col. 11 line 14-56).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Eberle (U.S. Patent Application Pub. No. 2003/0176267) or Forestell et al. (U.S. Patent No. 6,019,716) in view of Hlavinka et al. (U.S. Patent Application Pub. No. 2002/0068674).
Regarding claim 18, Eberle or Forestell et al. does not disclose wherein the step of dispensing the liquid suspension comprises passing the liquid suspension through a manifold and into the sterile compartment of the first bag assembly, the manifold being fluid coupled with first bag assembly and a second bag assembly.
Hlavinka et al. discloses wherein the step of dispensing the liquid suspension comprises passing the liquid suspension through a manifold 99c and into the sterile compartment of the first bag assembly 22, the manifold being fluid coupled with first bag assembly and a second bag assembly 99a (para. [0071]; Fig. 1). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Eberle or Forestell et al. with the manifold and second bag assembly of Hlavinka et al. for the purpose of forming an anticoagulated blood mixture (para. [0071]).

Allowable Subject Matter
Claims 7, 13, 19-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art does not teach or suggest the insert has an annular lip portion that freely projects out of the cavity of the rotor by a distance of at least 1 cm; or rotating the first bag assembly containing the second suspension using a centrifuge to separate the second suspension into a second pellet and a secondary supernatant; or transferring at least a portion of the second supernatant from the compartment of the first bag assembly into a separate container while the second pellet is retained within the compartment of the first bag assembly; or placing the second bag assembly within a second cavity of the rotor of the centrifuge, the manifold being fluid coupled with the first bag assembly and the second bag assembly; or the step of rotating comprising rotating the first bag assembly, the second bag assembly and the manifold using the centrifuge; dispensing a liquid suspension comprised of cells or microorganisms through a manifold and into a compartment of each of a plurality of bag assemblies that are each fluid coupled with the manifold, each of the plurality of bag assemblies comprising a collapsible bag comprised of one or more sheets of flexible film; placing each of the plurality of bag assemblies fluid coupled with the manifold into a corresponding separate cavity of a rotor of a centrifuge.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shuyi S. Liu/Examiner, Art Unit 1774